Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]

When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith

Drawings
The drawings were received on 7/19/22.  These drawings are unacceptable for noncompliance with 37 CFR 1.84. Sheets have not been numbered and the figures are not presented in numerical order.  Note sections t and u below:
(t) Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

Note that while “Replacement Sheet” has been placed in the upper margin it is unclear which drawing sheet is to be replaced.  Furthermore due to the cancellation of figures within the respective sheets, in addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Note that even though an election has been made to prosecute an identified invention, cancellation of other identified inventions (non-elected) it is not necessary to remove them from a disclosure to complete a response.
Election/Restrictions
The amendment filed on 7/19/22 canceling all previously submitted claims has been entered.  Newly presented claims 5-13 are treated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The alternatives listed in the respective claim preamble “mechanism, apparatus or system” is unclear how they differ in scope.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  It is unclear what is meant by “acts as a lever, but is not necessarily shaped like a lever and is not necessarily creating a mechanical advantage” (claim 5, lines 2-3). A positive recitation of what the mechanism components are rather than what they are not is suggested. For example “tension member with a degree of curvature in contact with a rocking surface”, etc.  The forces being defined should be clearly set forth as it is unclear which forces are in opposing directions; see claim 5:10+.  Also note that recitations of possible additions of negative stiffness and subtractions from positive stiffness are not clearly recited, see claims 7+.  The calculations required to reach the recited ratios is unclear; see also “more than the average physical matter of the rocking member where the effort force is applied” (8:4+); etc. Comparative values must be clearly set forth for one of ordinary skill in the art to understand how to make a determination of infringement.  Furthermore it is unclear where the “position” of the negative stiffness is located; see 5:13-14.
Process limitations should not be provided in apparatus or product claims; process claims should provide process steps to be performed and are recognized as separately patentable from apparatus and product claims. It is unclear what is intended by the conditional limitation “during normal average operation” (7:1-2, 8:1-2, etc.); “produced in said way” (7:3).  
The grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Capability and exemplary language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  “and/or by other means” (5:9) is indefinite.  The metes and bounds of other means cannot be determined. Furthermore it is unclear if the examples listed in the last lines of claims 5, 8, 9 etc. are intended to define the invention.  Note also that embodiments have been removed from the Drawings.
Relative terms must also be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms. Note that consistency with terms is also suggested.  See claim 5 reciting first and second surfaces and subsequently “one said surface” 5:4, 5:6, “one other surface” 5:4, 5:7 etc. “significantly attract” 5:9; “less willing to stop” 5:11; “connected to a vibrating member by way of leverage with a mechanical disadvantage” (11: 2-3).
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. See MPEP 608.01(m-n) for claim formatting and examples.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6, 9 and 11 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Liu (US 4,727,299).
Liu is considered to anticipate the claimed invention including an apparatus comprising first convex 1 and second/barrier 212 opposing surfaces allowing for a relative a rocking surface and pivoting movement due to magnetic attraction; see abstract; figure 2.  Regarding the recited forces note that gravity (constant force) acts on the structural body mass of the rocking device in a downward direction either additional to or subtracting from the magnetic attractive forces affecting the opposite pivoting movement along the contacting surfaces due to relative positioning and inertia; see column 3, lines 40+.
Regarding claim 11, Liu discloses an embodiment wherein housing 21 (with magnetic induction coil) is filled with water which inherently dampens vibrations. 

Conclusion

Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759